Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. The title recites a generic “operation apparatus” and method, which could apply to nearly any device. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multiplexing Neural Network Architecture.

Claim Objections
Claims 10-20 are objected to because of the following informalities:
Regarding Claim 10, it recites “wherein the functional operation module further includes . . .” However, claim 1 recites “functional operation modules” in the plural. The examiner assumes that the present claim should recite “wherein the functional operation modules further include[[s]] . . .”
Regarding Claim 11, it recites “so as to determine a operation path” (line 13). The examiner assumes that the present phrase should recite “so as to determine an operation path.” In addition, lines 17-18 recite “perform operation on input data.” The examiner assumes that the present phrase should recite “perform an operation on input data.” 
Regarding Claims 12-20, they are objected to as being dependent on an objected base claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claims 1 and 11: a plurality of functional operation modules, a concat module, an unpooling module, a convolution module, or a quantizing module
Claims 2 and 13: each of the functional operation modules
Claims 3 and 14: the unpooling module, the convolution module
Claims 4 and 15: the unpooling module, the convolution module
Claims 5 and 16: the convolution module
Claims 6 and 17: a quantizing module
Claims 7 and 18: the concat module, the convolution module
Claims 8 and 19: the convolution module
Claim 9: the quantizing module
Claim 10: the functional operation module, a deconvolution module, a pooling module, a fully connected module
Claim 11: a plurality of functional operation modules, a concat module, an unpooling module, a convolution module, or a quantizing module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As detailed above with respect to 35 U.S.C. 112(f), all of the “modules” in the claims are recited using functional language; the claims do not recite any structure capable of performing the recited functions. The specification also does not describe any structure for the modules capable of performing these functions. The specification merely states, for example “The operation apparatus includes a plurality of functional operation modules, and the functional operation module may include at least one of: a concat module, an unpooling module, a convolution module and a quantizing module” (¶ [0035]), which merely echoes the language of the claims. ¶ [0038] states “In practical applications, the operation apparatus may be implemented by hardware such as an FPGA or an ASIC, respective functional operation modules may be composed by various logic circuits such as an adder and a multiplier or the like to implement corresponding functional operations.” This statement is vague, and does not describe how the “various logic circuits” are arranged, designed, and connected to implement the functional modules.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 11, it recites “when the current layer is the first layer, the input data of the first layer operation is an image to be processed” (lines 21-22). The terms “the first layer” and “the first layer operation” lack antecedent basis. It cannot be determined which layer is considered the first layer; and in fact, the present claim does not clearly define or describe various layers—it only recites layer operations. For the purposes of examination under prior art, the examiner will interpret “the first layer” to be any layer of a neural network, and “the first layer operation” to be any operation that may be performed by a layer of a neural network.
Regarding Claim 20, it recites “inputting input data of the current layer operation to the operation apparatus, so that the operation apparatus performs operation on the input data by using the determined operation path to generate output data of the current layer operation, wherein the input data of the current layer operation is output data obtained by the operation apparatus from a previous layer operation, and when the current layer is the first layer, the input data of the first layer operation is an image to be processed” (last limitation). This limitation recites “the first layer” and “the first layer operation,” which are indefinite as described for claim 11. The entire limitation also appears redundant to a similar limitation in claim 11, so it cannot be determined if the recited operations refer to those already recited in claim 11 or if they are being performed a second time. For the purposes of examination under prior art, the examiner will interpret the present limitation to be a redundant reference to the limitations of claim 11 and will assume that it should be deleted from the present claim.
Regarding Claims 12-19, they are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (U.S. 2019/0114534, hereinafter “Teng”).
Regarding Claim 1, Teng teaches an operation apparatus, wherein the operation apparatus is configured to implement a multiplexing neural network architecture (figs. 1 and 3; ¶ [0027] – [0028] and [0041]), wherein the operation apparatus comprises:
a plurality of functional operation modules, wherein the functional operation modules include at least one of: a concat module, an unpooling module, a convolution module, or a quantizing module (figs. 3 and 5; ¶ [0053] – [0054]—the modules include convolution circuitry 362);
wherein the plurality of functional operation modules are connectable by way of combinations to form a plurality of operation paths (fig. 5, dispatch and addressing logic 502 and multiplexers 356 and 368; ¶ [0053] – [0054]—instructions control the multiplexers to connect modules along multiple operation paths);
and wherein each of the operation paths is used to implement a computing logic, the computing logic including at least one of: a convolution processing, a deconvolution processing, a pooling processing, a quantizing processing, or a fully connected processing (figs. 3 and 5; ¶ [0053] – [0054]).
Regarding Claim 11, Teng teaches an operation execution device (figs. 1 and 2; ¶ [0027] and [0031]), comprising:
a controller (fig. 2, Processing System 210; ¶ [0032]);
a memory (fig. 2, System Memory 216; ¶ [0032]); and
an operation apparatus (figs. 1 and 2, Hardware Accelerator 116; ¶ [0028] and [0032]);
wherein the memory is configured to store a preset single instruction set, the preset single instruction set including a single instruction corresponding to a per-layer operation when the operation apparatus performs a multi-layer operation, wherein each of the single instructions includes a module selecting parameter and a module operating parameter (¶ [0048]);
wherein the controller is configured to:
read, from the memory, a current single instruction corresponding to a current layer operation as required by the operation apparatus, and parse the module selecting parameter and the module operating parameter included in the current single instruction, so as to determine a operation path corresponding to the current single instruction (¶ [0047] – [0049]), and
send a control signal to the operation apparatus, so that the operation apparatus is connected with the operation path corresponding to the current single instruction (¶ [0048] – [0050]);
wherein the operation apparatus is configured to be connected with the operation path corresponding to the current single instruction under control of the controller, perform operation on input data of the operation apparatus in the current layer operation by using the operation path corresponding to the current single instruction, and generate output data of the current layer operation (¶ [0048] – [0050]),

wherein the operation apparatus is configured to implement a multiplexing neural network architecture, the operation apparatus including a plurality of functional operation modules, and the functional operation modules including at least one of: a concat module, an unpooling module, a convolution module, or a quantizing module (figs. 1, 3, and 5; ¶ [0027] – [0028], [0041], and [0053] – [0054]—the modules include convolution circuitry 362); and
wherein the plurality of functional operation modules are connectable by way of combinations to form a plurality of operation paths, wherein each of the operation paths is used to implement a computing logic, the computing logic including at least one of: a convolution processing, a deconvolution processing, a pooling processing, a quantizing processing, or a fully connected processing (figs. 3 and 5; ¶ [0053] – [0054]).
Regarding Claims 2 and 13, Teng teaches wherein each of the functional operation modules corresponds to one or more operation types, and wherein the operation types include a concat operation, an unpooling operation, a convolution operation, a pooling operation, a quantizing operation, a nonlinear operation, or a fully connected operation (fig. 3; ¶ [0053] – [0054]).
Regarding Claims 8 and 19, Teng teaches wherein the convolution module includes a convolution layer with a stride (¶ [0044]); and wherein the convolution module is used to implement the convolution operation when the stride of the convolution layer is 1 (¶ [0044], 
9. The operation apparatus according to claim 2, wherein the quantizing module implements parameter compression and non-linear operation by quantizing a floating point value to a low bit value.
Regarding Claim 10, Teng teaches wherein the functional operation module further includes a deconvolution module, a pooling module, or a fully connected module (fig. 3, pooling circuit 366; ¶ [0041] – [0042]).
Regarding Claim 12, Teng teaches wherein the single instruction carries a parameter list, the parameter list exhibits the module selecting parameter and the module operating parameter one by one (¶ [0048] and [0054]).
Regarding Claim 20, Teng teaches an operation execution method, wherein the method being applied to the operation execution device of claim 12, the method being executed by a controller of the operation execution device (¶ [0007]), the method comprising:
when a current layer operation of the operation apparatus starts, reading a current single instruction corresponding to a current layer operation (¶ [0050] and [0054]);
parsing the module selecting parameter and the module operating parameter in the current single instruction, and determining a functional operation module required by the current layer operation and a module operating parameter corresponding to the functional operation module (¶ [0054]);

inputting input data of the current layer operation to the operation apparatus, so that the operation apparatus performs operation on the input data by using the determined operation path to generate output data of the current layer operation, wherein the input data of the current layer operation is output data obtained by the operation apparatus from a previous layer operation, and when the current layer is the first layer, the input data of the first layer operation is an image to be processed (¶ [0048] – [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teng, as applied to claims 1 and 11, above, in view of Spizhevoy et al. (U.S. Patent 10,922,393, hereinafter “Spizhevoy”).
Regarding Claims 3 and 14, Teng does not specifically teach wherein each of the operation paths includes at least the concat module and the convolution module. However, 
All of the claimed elements were known in Teng and Spizhevoy and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the concat and convolution modules in each path of Spizhevoy with the operation paths of Teng to yield the predictable result of wherein each of the operation paths includes at least the concat module and the convolution module. One would be motivated to make this combination for the purpose of improving the detection of patterns in images, as suggested by Spizhevoy, col. 1, lines 24-34.
Regarding Claims 5 and 16, Teng/Spizhevoy teaches wherein in a second operation path, the convolution module includes a convolution layer having a convolution kernel size of 1*1 to implement a fully connected processing (Spizhevoy, col. 11, lines 46-61—the kernel size can be 1*1, which inherently implements fully-connected processing).
Regarding Claims 7 and 18, Teng/Spizhevoy teaches wherein a fourth operation path includes only the concat module and the convolution module, so as to implement a convolution processing (Spizhevoy, col. 10, line 47 – col. 11, line 4—the operation paths can include any combination of layers {i.e. modules}, including only the concat module and the convolution module, so as to implement a convolution processing).

	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Spizhevoy, as applied to claims 3 and 14, above, and further in view of Kweon et al. (U.S. 2019/0385325, hereinafter “Kweon”).
Regarding Claims 4 and 15, Teng/Spizhevoy does not specifically teach wherein a first operation path further includes the unpooling module, and the convolution module is connected after the unpooling module, so as to implement a deconvolution processing. However, Kweon teaches a first operation path further includes an unpooling module, and a convolution module is connected after the unpooling module, so as to implement a deconvolution processing (fig. 5; ¶ [0069] – [0070]).
All of the claimed elements were known in Teng/Spizhevoy and Kweon and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the unpooling and convolution modules of Kweon with the operation paths of Teng/Spizhevoy to yield the predictable result of wherein a first operation path further includes the unpooling module, and the convolution module is connected after the unpooling module, so as to implement a deconvolution processing. One would be motivated to make this combination for the purpose of improving the ability to recognize objects and depth from camera images (Kweon, ¶ [0026] – [0027]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Spizhevoy, as applied to claims 3 and 14, above, and further in view of Desappan et al. (U.S. 2019/0012559, hereinafter “Desappan”).
Regarding Claims 6 and 17, Teng/Spizhevoy does not specifically teach wherein a third operation path further includes a quantizing module, and the quantizing module is disposed at an end of the third operation path, so as to implement a quantizing processing. However, Desappan teaches a third operation path further includes a quantizing module, and the quantizing module is disposed at an end of a third operation path, so as to implement a quantizing processing (fig. 3; ¶ [0025]—a quantize module follows a convolutional module {filter}).
All of the claimed elements were known in Teng/Spizhevoy and Desappan and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the quantizing and convolution modules of Desappan with the operation paths of Teng/Spizhevoy to yield the predictable result of wherein a third operation path further includes a quantizing module, and the quantizing module is disposed at an end of the third operation path, so as to implement a quantizing processing. One would be motivated to make this combination for the purpose of reducing system cost by quantizing to a smaller number of bits (Desappan, ¶ [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes Boesch et al. (U.S. 2018/0189642), which teaches a configurable neural network acceleration framework with multiple convolution and other modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125